In our original opinion we inadvertently said that appellant's punishment was for one year in the penitentiary, when in fact it was for three years. This mistake has been corrected in the original opinion.
Appellant complains seriously in his motion for rehearing because his bill of exception number three was held defective. We do not think it necessary to enter into any extended discussion of the matter. We cite the following as a few only of the cases in which this court has directly held that a bill of exception complaining of the receipt in evidence of discoveries made by officers acting under what were claimed to be defective search warrants or affidavits were insufficient unless such bills certified the substance of said instruments or set out the affidavit or warrant. Holmes v. State,104 Tex. Crim. 42, 282 S.W. 585; Burns v. State, 105 Tex.Crim. R.,288 S.W. 1087; Pierce v. State, 106 Tex.Crim. R.,290 S.W. 1095; Buchanan v. State, 107 Tex.Crim. R., 298 S.W. 569; Fisher v. State, 107 Tex.Crim. R., 296 S.W. 545; Levine v. State, 109 Tex.Crim. R.; Ford v. State, 9 2d S.W. 344. In the present bill the claimed defects appear only as grounds of objection.
The motion for rehearing is overruled.
Overruled.